SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 29, 2010 (September 23, 2010) WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 151 N. Market St., Wooster, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(330) 264-5767 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; On September 23, 2010, Phillip E. Becker, Director, President and Chief Executive Officer, informed the Board of Directors of Wayne Savings Bancshares, Inc. (the “Company”) and Wayne Savings Community Bank (the “Bank”) of his decision to retire from his positions with the Company and the Bank effective January 14, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. DATE:September 29, 2010 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President Chief Financial Officer Secretary and Treasurer 2
